DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Application, Amendments and Claims
Applicant’s submission filed 19 July 2021 has been entered.  Claims 43-51 and 53-63 are pending; claims 43 and 58 are amended; and claim 63 is newly added.


Response to Arguments
Applicant’s arguments with respect to the newly added limitations of claim 43 have been considered but are moot in view of new grounds of rejection.  Namely, portions of the Herekar reference address the limitations regarding the monitoring of the activation of cross-linking agents.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 43, 46-50, 53-54, 57-58 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Herekar (US 2008/0015660).

[Claim 43] Herekar discloses a method for treating an eye (method for photo-chemical oculoplasty/keratoplasty), comprising:
obtaining one or more measurements of an eye of a subject (measurements made by a wavefront sensor, OCT/pachymeter, and topographical sensor) [pars. 0028-0029, 0044]; 
determining, based on the one or more measurements of the eye, an assessment of an initial shape of a cornea of the eye (topography, wavefront or pachymetry map data may be inputs for generating a correction nomogram or treatment plan) [pars. 0028-0029]; 
determining, based on the assessment, a desired change to the initial shape of the cornea (generating a correction nomogram or treatment plan to produce a pattern of shrinkage) [pars. 0008, 0026-0029]; and 
generating the desired change to the initial shape of the cornea, including: 
applying a cross-linking agent (photosensitizer) to the cornea; 
delivering, with a delivery system, light to the eye to activate the cross-linking agent applied to the cornea, to generate cross-linking activity that produces the desired change to the initial shape of the cornea, the delivery system including a light source  ultraviolet/blue light source, #120) and a mirror array (pixel-based spatial light modulator, #124), the mirror array being configured to selectively deliver the light to a selected region of the eye according to a pixelated intensity pattern (spatial pattern of intensities), the pixelated intensity pattern having a plurality of pixels corresponding to a plurality of mirrors (two-dimensional array of controllable micro-mirrors) in the mirror array [pars. 0008-0010, 0023, 0025-0026];
receiving, from one or more feedback systems (the present invention incorporates one or more topographical sensors, wavefront sensors, and/or an eyetracker for real-time corrections, and provides a real-time feedback loop) [pars. 0039, 0044; Fig. 5], real time feedback information relating to monitoring of activation of the cross-linking agent in the selected region of the eye during delivery of the light to the selected region of the eye (a spectrophotometer monitors photosensitizer concentration and measures remaining singlet-oxygen generating potential which may be used in real-time during treatment for intraoperative safety and determining light dosage e.g. a disclosed baseline safety threshold without photosensitizer (riboflavin) loading is 1 mW/cm2 for 16 minutes maximum and 20 mW/cm2 if fully riboflavin loaded) [pars. 0028, 0048].
Herekar does not explicitly disclose in response to the real time feedback information, protecting the cornea from unnecessary exposure to the light by determining an end point for the delivery of the light based on the monitoring of the activation of the cross-linking agent in the selected region of the eye and ceasing the delivery of the light according to the end point.
However, because Herekar discloses different thresholds for laser fluence based on photosensitizer concentration, it would have been obvious to one of ordinary skill in the art before the effective filing date to configure the controller to protect the cornea from unnecessary exposure to the e.g. 16 minutes when no riboflavin is detected) based on the monitoring of the photoactivation of the cross-linking agent (i.e. the concentration of the photosensitizer) in the selected regions of the cornea and ceasing the scanning of the delivery of the light according to the end point (at 16 minutes the laser would be turned off).

[Claim 46] Herekar discloses the initial shape of the cornea includes a refractive error, and determining the desired change to the initial shape of the cornea includes determining a desired reshaping of the cornea to reduce the refractive error (refractive modifications/corrections) [pars. 0008, 0027].

[Claim 47] Herekar discloses the refractive error is associated with at least one of myopia, astigmatism, or hyperopia (myopia, hyperopia, astigmatism) [par. 0040].

[Claim 48] Herekar discloses the refractive error is associated with astigmatism [par. 0040], and optical power of the eye is non-uniform about a central optical axis of the eye (astigmatism is characterized by a non-round shape of the surface of the cornea).

[Claim 49] Herekar discloses determining the desired change to the initial shape of the cornea including determining a target zone for reshaping and, the one or more target zones define the selected region of the eye where the light is delivered according to the pixelated intensity pattern [pars. 0010, 0020, 0026, 0039-0042].

[Claim 50] Herekar discloses the pixelated intensity pattern includes a circular pattern [par. 0051, 0053].

[Claim 53] Herekar discloses the initial shape of the cornea includes a refractive error associated with astigmatism, and the pattern of the pixelated intensity pattern produces cross-linking activity that reduces the refractive error associated with the astigmatism [pars. 0033, 0040].

[Claim 54] Herekar discloses the pixelated intensity pattern includes one or more annular patterns [par. 0042].

[Claim 57] Herekar discloses the initial shape of the cornea includes a refractive error associated with myopia, and the light delivered according to the pixelated intensity pattern produces cross-linking activity that reduces the refractive error associated with the myopia (predetermined illumination patterns are used to correct myopia) [par. 0040].

[Claim 58] Herekar discloses receiving feedback (feedback loop) on the reshaping of the cornea (topographical sensors measure corneal topography and the spectrophotometer measures photosensitizer concentration) in response to the delivery of the initiating element (light); and in response to the feedback, generating a further change to the initial shape of the cornea (by adjusting the spatial pattern) [par. 0039], which necessarily includes further delivering additional light according to the pixelated intensity pattern to the cornea.  Herekar does not disclose further applying the cross-linking agent to the cornea.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply additional cross-linking agent as necessary to form any additional patterns.

[Claim 63]  Herekar discloses the one or more feedback systems includes an eye-tracking system (one or more topographical sensors, wavefront sensors, and/or an eyetracker provide real-time corrections as part of a feedback loop) and the real time feedback information includes position data relating to movement of the eye (image data related to the eye position, Fig. 5 #Sensor 1) [pars. 0039, 0044].


Claims 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Herekar (US 2008/0015660) as applied to claim 34 above, in view of Sand (US 4,976,709).

[Claim 44] Herekar discloses measuring corneal topography but does not explicitly recite generating an optical power contour map.
Sand discloses an analogous corneal treatment method for refractive correction based on optically induced shrinkage comprising measuring an optical power contour map of the cornea (corneal mapping system for contour determination), analyzing optical power (refractive power) at one or more zones of the cornea, and determining changes to the optical power at the one or more zones of the cornea [col. 6, lines 1-22].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Herekar to measure the shape of the cornea based on an optical power contour map of one or more zones and determine changes to optical power at the one more zones, as taught by Sand, in order to determine the pattern for cross-linking appropriate for producing the desired shape of the cornea.

[Claim 45] Herekar in view Sand discloses measuring corneal thickness and topography [Herekar: pars. 0028] and that thickness affects the amount of initiating element (radiation) required for correction without collateral damage to eye tissues [Sand: col. 7, lines 35-60].  It would have been obvious to one of ordinary skill in the art before the effective filing date to account for both corneal thickness and .


Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Herekar (US 2008/0015660) as applied to claim 50 above, in view of Sand (US 4,976,709).

[Claim 51] Herekar discloses applying the initiating element (light) in a variety of patterns, including circular patterns, [pars. 0034, 0051] to provide precise corneal shrinkage for correcting myopia and astigmatism but does not explicitly state the pattern is centered on the cornea. 
Sand discloses the use of circular patterns (small circles) forming radial spokes extending from a central part of the cornea are effective in the correction of myopia [col. 8, lines 7-27].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a circular pattern centered around the cornea for correcting myopia, as taught by Sand, and to additionally include a pattern for correcting astigmatism in order to provide a comprehensive eye correction.  Both Herekar and Sand disclose analyzing the shape of the cornea to determine an appropriate correction.


Claims 55-56 are rejected under 35 U.S.C. 103 as being unpatentable over Herekar (US 2008/0015660) as applied to claim 54 above, in view of Sand (US 4,976,709).

[Claim 55] Herekar discloses the one or more annular patterns of the pixelated intensity pattern produces cross-linking activity that produces a correction [par. 0034, 0042] but does not specifically state annular patterns are used for a hyperopic correction. Continuation Application of U.S. Patent App. Ser. No. 13/438,705
	Sand discloses farsightedness i.e. hyperopia may be corrected using a dotted circular pattern centered on the corneal axis i.e. an annular pattern [col. 8, lines 11-13].
It would have been obvious to one of ordinary skill in the art before the effective filing date to use an annular pattern for hyperopic correction based on the measured corneal topography as taught by Herekar and as further taught by Sand.

[Claim 56]  Herekar discloses correcting myopia and hyperopia but is silent regarding the curvature of the cornea resulting from the correction.
Sand discloses that increasing the radius of curvature of the cornea will correct myopia (nearsightedness), and reduction of this parameter will correct hypermetropia (farsightedness) [col. 6, lines 5-8].
It would have been obvious to one of ordinary skill in the art before the effective filing date to generate pixelated intensity patterns to produce cross-linking activity that causes the cornea to have an increased curvature to correct for myopia, as taught by Sand.


Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Herekar (US 2008/0015660)) as applied to claim 58 above, in view of Sand (US 4,976,709).

[Claim 59] Herekar discloses forming annular patterns using the additional light but does not disclose the additional light to a central zone surrounded by the annular patterns.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Herekar to use an annular pattern and a linear array pattern in which the light must be directed to central zone inside the annular pattern in order to correct both myopia and astigmatism.  The skilled artisan would understand and find obvious adjusting patterns depending on the corrections required.


Claim 60 is rejected under 35 U.S.C. 103 as being unpatentable over Herekar (US 2008/0015660) as applied to claim 49 above,  in view of Mrochen et al. (WO 2008/000478), it is noted that the application upon which Mrochen et al (WO '478) is based is listed as the national stage entry of U.S. Patent Application Serial No. 12/307,038, now U.S. Patent No. 8,475, 437, to which the citations of the teachings found in Mrochen et al (WO '478) will refer.

[Claim 60] Herekar discloses the light is delivered to the cornea in shapes including circular and annular but does not disclose the light is delivered to the cornea according to a combination of circular, annular, and/or elliptical patterns.
Mrochen discloses an analogous method wherein light is delivered to the cornea according to a combination of circular, annular, and/or elliptical patterns [col. 8, lines 7-15].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Herekar by delivering the light according to a combination of circular, annular, .


Claims 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Herekar (US 2008/0015660) as applied to claim 43 above, in view of Mrochen et al. (WO 2008/000478), it is noted that the application upon which Mrochen et al (WO '478) is based is listed as the national stage entry of U.S. Patent Application Serial No. 12/307,038, now U.S. Patent No. 8,475, 437, to which the citations of the teachings found in Mrochen et al (WO '478) will refer.

[Claims 61-62] Herekar discloses the method as described above but is silent applying the light to more than one zone of the cornea according to different respective doses, and applying the light to more than one zone of the cornea at different respective times or different respective durations.
Mrochen discloses an analogous method [col. 2, lines 53-60] comprising a controller that drives individual radiation sources to control a desired spatial and/or temporal intensity progression of radiation, including using a closed control loop to account for variation e.g. corneal thickness, in order to optimize the values for treatment with regard to dose and temporal progression [col. 5, line 36 – col. 6, line 15].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Herekar to control the dose and respective duration of initiating element (light) applied to various zones of the cornea based feedback during treatment and/or corneal thickness of the various zones, as taught by Mrochen, in order to provide the optimal dose and temporal progression for correction.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Mrochen et al. (US 2010/0069894) discloses a controller 7 is programmed in such a way that it takes account of data received from, for example, a computer via an interface, in particular with respect to the thickness of the cornea, the thickness of the epithelium, the riboflavin concentration (the latter is an example of an active substance 6 in the tissue 5), in order to ascertain optimal values for the treatment with regard to the dose and the temporal progression of the intensity, and then to control the system correspondingly [par. 0079].

(2) Marshall et al. (US 4,941,093) discloses an eye laser system comprising an automatic feedback control system that provides output relating to the shape or an optical property of the eye.  In the event of erosion of the eye pulses are substantially reduced or inhibited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                         10 August 2021